DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Claims 1-13 are pending for examination. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato et al. (US Pub. No. 2014/0210379 A1 and Kato hereinafter).
As to Claim 1, 10 and 11, Kato in his teachings as shown in Fig.1-Fig.5 discloses a controller/a method of controlling/a non-transitory computer readable storage medium comprising machine readable instructions (the control circuit 30 comprises a microcomputer/microprocessor, which includes at least a CPU, ROM, and RAM to execute various control programs- See [0033]-[0034]) for the operation of a brushless permanent magnet motor (2), the method comprising determining a motor operating target of the motor (the target rotational speed corresponding to the battery voltage is derived using the target value map 36, and an advance angle adjustment amount during motor drive is set such that the rotational speed of the motor 2 approaches or reaches the target rotational speed- See S140: [0045] and See also (S280-S300) – [0058]); determining, based on the motor operating target, (S110, S120, S280), an excitation timing parameter relationship from a set of pre-determined excitation timing parameter (a set of values from the advance angle and current conduction angle map 37 and rotational speed-torque characteristic, an IT electric current-torque characteristic, and/or other relevant characteristics of the motor 2 a target value map 36 stored in the ROM of the controller 30- See also [0040]-[0042]) in relationships for the motor (based on the battery voltage and the motor information read in step S110 and step S120, respectively, the advance angle and current conduction angle are set using the advance angle and current conduction angle map 37-See S130: [0045] and See also [0057]); operating the motor in accordance with the excitation timing parameter relationship to provide a motor operating response close to the motor operating target (the drive duty ratio for performing PWM control of the voltage impressed on the motor 2 is set and, based on that drive duty ratio, as well as the advance angle and current conduction angle and the advance angle adjustment amount set in steps S130 and S140, the motor 2 is driven by generating the drive signal output to the switching circuit 12. During motor drive control, the sequence of processes of steps S110 to S150 is performed repetitively, and thereby the impressed voltage, the advance angle, the current conduction angle, and the advance angle adjustment amount during motor drive are controlled in a stepwise manner; ultimately, the rotational speed of the motor 2 is regulated to (or approximately to) the target rotational speed- See S150: [0046]); measuring a measured motor operating response (14,18, 20, 22); comparing (S280) the measured motor operating response to the motor operating target; and applying a correction factor (S290, S300) to an excitation timing parameter of the motor when the measured motor operating response does not match the motor operating target, such that the measured motor operating response moves toward the motor operating target (In step S280, if it is determined that the real (actual) rotational speed is greater than the target rotational speed, then, in a step S290, the advance angle adjustment amount is reduced by a prescribed amount, after which the setting process terminates. In step S280, if it is determined that the real (actual) rotational speed is less than or equal to the target rotational speed, then, in a step S300, the advance angle adjustment amount is increased by a prescribed amount, after which the process terminates…See also [0057]).
As to Claim 12, Kato in his teachings as shown in Fig.1-Fig.5 discloses method of controlling a device (power tool- See [0004]) comprising a brushless permanent magnet motor (2), the method comprising determining a device output target [0006]); determining a motor (2) operating target to achieve the device output target (the target rotational speed corresponding to the battery voltage is derived using the target value map 36, and an advance angle adjustment amount during motor drive is set such that the rotational speed of the motor 2 approaches or reaches the target rotational speed- See S140: [0045] and see also (S280-S300) – [0058])); comparing the motor operating target (S110, S120, S280) to a set of pre-determined excitation timing parameter relationships to determine an excitation timing parameter relationship (a set of values from the advance angle and current conduction angle map 37 and rotational speed-torque characteristic, an IT electric current-torque characteristic, and/or other relevant characteristics of the motor 2 a target value map 36 stored in the ROM of the controller 30- See also [0040]-[0042]) for the motor based on the motor operating target (based on the battery voltage and the motor information read in step S110 and step S120, respectively, the advance angle and current conduction angle are set using the advance angle and current conduction angle map 37-See S130: [0045] and see also [0057]); operating the motor in accordance with the excitation timing parameter relationship determined from the set of pre-determined excitation timing parameter relationships to provide a motor operating response close to the motor operating target (the drive duty ratio for performing PWM control of the voltage impressed on the motor 2 is set and, based on that drive duty ratio, as well as the advance angle and current conduction angle and the advance angle adjustment amount set in steps S130 and S140, the motor 2 is driven by generating the drive signal output to the switching circuit 12. During motor drive control, the sequence of processes of steps S110 to S150 is performed repetitively, and thereby the impressed voltage, the advance angle, the current conduction angle, and the advance angle adjustment amount during motor drive are controlled in a stepwise manner; ultimately, the rotational speed of the motor 2 is regulated to (or approximately to) the target rotational speed- See S150: [0046]); measuring a measured motor operating response (14,18, 20, 22); comparing (S280) the measured motor operating response to the motor operating target; and applying a correction factor (S290, S300) to an excitation timing parameter of the motor when the measured motor operating response does not match the motor operating target (i.e. see pars. [0013]-[0015], [0059]-[0060], [0066]-[0067], also see steps S230, S310, S320, if (the value of) the rotational speed or the conducting current of the brushless motor remains within the permissible range for a specified time or longer, the control unit may terminate control of the current conduction angle and/or the advance angle by fixing or holding constant the current conduction angle and/or the advance angle), such that the measured motor operating response moves toward the motor operating target (In step S280, if it is determined that the real (actual) rotational speed is greater than the target rotational speed, then, in a step S290, the advance angle adjustment amount is reduced by a prescribed amount, after which the setting process terminates. In step S280, if it is determined that the real (actual) rotational speed is less than or equal to the target rotational speed, then, in a step S300, the advance angle adjustment amount is increased by a prescribed amount, after which the process terminates…See also [0057]).
As to Claim 2, Kato discloses the method of claim 1, wherein the excitation timing parameter comprises a parameter which defines when the motor is commutated or when excitation of the motor begins or ends, or how long the motor is excited for (See at least S250: [0054]- [0055]; [0013]- [0015], [0059]- [0060], [0066]- [0067], also see steps S230, S310, S320).
As to Claim 3, Kato discloses the method of claim 1, wherein the motor operating target comprises any, or any combination of, motor input power, motor speed, airflow through the motor, phase voltage, DC link voltage, phase current, supply current, motor pressure, motor temperature, and an error function of the aforementioned parameters (See the inputs (14,16, 20, 22) to the controller 30 to be monitored –also [0028] and [0039]).
As to Claim 4, Kato discloses the method of claim 1, wherein the method comprises determining a mode of operation of the brushless permanent magnet motor corresponding to the motor operating target (The drive of the motor 2 is controlled in accordance with the state and/or position of an operating part  24– See [0033]).
As to Claim 5, Kato discloses the method of claim 1, wherein the method comprises setting at least one limit for the excitation timing parameter (preset threshold value– See [0056]).
As to Claim 6, Kato discloses the method of claim 5, wherein the method comprises applying the correction factor to the excitation timing parameter until the excitation timing parameter reaches the at least one limit (target – See [0057]).
As to Claim 7, Kato discloses the method of claim 6, wherein the method comprises applying a further correction factor to a further excitation timing parameter once the excitation timing parameter reaches the at least one limit (S300- See [0057]).
As to Claim 8, Kato discloses the method of claim 1, wherein the method comprises operating the brushless permanent magnet motor using an initial excitation timing parameter relationship, and where the initial excitation timing parameter relationship is far removed from the excitation timing parameter relationship determined from the set of pre-determined excitation timing parameter relationships, the method comprises entering a transition mode between the initial excitation timing parameter relationship and the excitation timing parameter relationship determined from the set of pre-determined excitation timing parameter relationships (See S280-S300-See [0057]-[0058]; [0013]-[0015], [0059]-[0060], [0066]-[0067], also see steps S230, S310, S320).
As to Claim 9, Kato discloses the method of claim 1, wherein operating the motor in accordance with the excitation timing parameter relationship provide a motor operating response within 25%, or within 10%, or within 5%, or within 1%, of the value of the motor operating target (Step S280-S300: the real rotational speed of the motor 2 approaches or reaches the target rotational speed- See [0058] and See also [0046]).
As to Claim 13, Kato discloses the method as claimed in claim 12, wherein the device output target comprises any, or any combination, of output airflow and output air temperature (temperature- See [0039]).
Response to Arguments/Remarks
As to applicant’s argument “…Even so, the cited aspects fail to disclose the claimed subject matter. Rather, Kato’s “advance angle and current conduction map” defines an association based only on “the battery voltage and the motor information” (e.g., “the rotational speed and the rotational position .. . needed for drive control of the motor”), while Kato’s “target rotational speed” corresponds only to “the battery voltage” and is derived from “the target value map accordingly.” Kato, para. [0045]. Such aspects fail to disclose “determining, based on the motor operating target, an excitation timing parameter relationship from a set of pre-determined excitation timing parameter relationships for the motor,” as recited by amended claim 1…Indeed, Kato fails to disclose any such relationship between a “motor operating target” and “an excitation timing parameter relationship from a set of pre-determined excitation timing parameter relationships.” Rather, Kato discloses, at best, a relationship between battery voltage and a target rotational speed (i.e., as a “target value map”’) and teaches, separately, a relationship between a battery voltage, “motor information,” an advance angle, and a current conduction angle (i.e., as an advance angle and current conduction angle map). See Kato, paras. [0045]- [0046] and FIG. 1, reference numerals 36 and 37…Similarly, given Kato fails to disclose the claimed “excitation timing parameter relationship” that is determined “based on the motor operating target,’ Kato simply cannot disclose “operating the motor in accordance with the excitation timing parameter relationship,” much less doing so “to provide a motor operating response close to the motor operating target.”…With respect to such aspects, the Office Action again cites Kato’s teaching that “the drive duty ratio for performing PWM control of the voltage impressed on the motor 2 is set and, based on that drive duty ratio, as well as the advance angle and current conduction angle and the advance angle adjustment amount set it steps S130 and $140, the motor 2 is driven by generating the drive signal output.” Office Action, pg. 3; see also Kato, para. [0046]. Here again, Kato is notably silent with respect to any such processing relating to a “motor operating target” or associated “excitation timing parameter relationship.”…Rather, as highlighted by the Office Action, Kato instead teaches that, “during motor drive control, the sequence of processes of steps $110 to $150 is performed repetitively” (i.e., thus providing closed loop control based on battery voltage and motor rotational speed/position; see Kato, FIG. 2) such that, “ultimately, the rotational speed of the motor 2 is regulated to (or approximately to) the target rotational speed.” Office Action, pg. 3; see also Kato, para. [0046]….Thus, Kato fails to anticipate “determining a motor operating target for the motor; determining, based on the motor operating target, an excitation timing parameter relationship from a set of pre-determined excitation timing parameter relationships for the motor; [and] operating the motor in accordance with the excitation timing parameter relationship to provide a motor operating response close to the motor operating target,” as recited by independent claim 1…Independent claims 10 and 11 each recite similar elements as claim 1 and are therefore allowable over Kato for at least similar reasons. For example, claim 10 recites, inter alia, “determine a motor operating target for the motor; determine, based on the motor operating target, an excitation timing parameter relationship from a set of pre-determined excitation timing parameter relationships for the motor; [and] operate the motor in accordance with the excitation timing parameter relationship to provide a motor operating response close to the motor operating target.” Similarly, claim 11 recites, inter alia, “determine a motor operating target for the motor; determine, based on the motor operating target, an excitation timing parameter relationship from a set of pre-determined excitation timing parameter relationships for the motor; operate the motor in accordance with the excitation timing parameter relationship to provide a motor operating response close to the motor operating target.” Thus, claims 10 and 11 are allowable over Kato for at least similar reasons as independent claim 1….Accordingly, Applicant respectfully requests withdrawal of the § 102 rejection and allowance of claims 1, 10, and 11 at the Examiner’s earliest convenience….Claim 12 recites similar elements as independent claim 1 and is therefore allowable over Kato for at least similar reasons…. Thus, Applicant respectfully submits claim 12 is allowable over Kato for at least the foregoing reasons. As such, Applicant respectfully requests withdrawal of the § 102 rejection and allowance of claim 12 at the Examiner’s earliest convenience…Dependent claims 2-9 and 13 each depend from one of allowable claims 1 or 12, respectively, and are therefore also allowable for at least similar reasons…”
In response, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). In addition, the arguments are addressed based on what is claimed and not necessarily argued. In contrary to applicant’s argument, the examiner as shown in the previous office action dated 08/30/2022 and further elaborated in this office action would like to emphasize that the amendments upon further examination of the claims enlight of the specification are thought by Kato as well. The amendments where “ determining, based on the motor operating target, an excitation timing parameter relationship from a set of pre-determined excitation timing parameter in relationships for the motor” are thought by Kato by at least [0040]-[0042] as shown in this instant office action in which the ROM of the controller 30 stores a set of values from the advance angle and current conduction angle map 37 and rotational speed-torque characteristic, an IT electric current-torque characteristic, and/or other relevant characteristics of the motor 2 a target value map 36 stored - See also [0040]-[0042]). In addition, the examiner found this to correlate with the specification of the published instant application as at least shown by Fig.5, Fig.6 where the measured input power (108) is used to determine the operating target of the motor (10- see at least [0066]) as that Kato’s battery voltage detection (power) to select the relationship (104) and store the relationship values (106) ( the excitation timing parameter may be any or any combination of an advance angle, a conduction period, a de-energisation (or freewheel) angle, a de-energisation (or freewheel) period, or a duty cycle-See [0070]). Hence, the rejection of the independent claims 1,10,11 and 12 along with its respective dependent claims 2-9 and 13 are maintained. In conclusion, applicant's arguments filed on 11/30/2022 have been fully considered but they are not persuasive as shown above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846